Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 1 of 32 PageID 9603




                            COMPOSITE
                             EXHIBIT 2
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 2 of 32 PageID 9604



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

                                                        )
  Winn-Dixie Stores, Inc. and                           )
  Bi-Lo Holdings, LLC,                                  )
                                                        )
         Plaintiffs,                                    )
                                                        ) Case No. 3:15-cv-01143-BJD-PDB
  v.                                                    )
                                                        )
  Southeast Milk, Inc., et al.,                         )
                                                        )
         Defendants.                                    )
                                                        )

                       PLAINTIFFS’ SUPPLEMENTAL INTERROGATORIES
                            TO DEFENDANT LAND O’ LAKES, INC.

          Plaintiffs Winn-Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings, LLC (“Bi-Lo”)

  (“Plaintiffs”), pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, request that

  Defendant Land O’Lakes, Inc. (“Defendant”) answer the following supplemental interrogatories

  (“Interrogatories”) under oath within seven (7) days of service.

                                           DEFINITIONS

          1.      “All” shall mean “each,” “any,” and “every.”

          2.      “Communication” means oral or written transmission or receipt of words or

  information, by all means, directly or indirectly, regardless of how or by whom the

  communication was initiated, including: (a) written statements by means such as letter,

  memorandum, e-mail, instant message or facsimile, and (b) oral statements by means such as

  face-to-face meetings or via telephone or computer. Communications with an entity include

  communications by or with its subsidiaries, divisions, subdivisions, affiliates, programs,

  predecessor and successor entities, partners, officers, directors, members, employees, agents,
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 3 of 32 PageID 9605



  legal counsel or other persons acting on its behalf.

         3.        The term “meeting” means any contemporaneous presence (whether face-to-face

  or via telephone or computer) of two or more persons for any purpose, whether planned or

  arranged, scheduled or not.

         4.        The term “employee” means a person currently or previously employed by or

  acting as the agent of another person.

         5.        The term “person” means a natural person or an entity.

         6.        The term “entity” means a business, legal or government entity such as a

  corporation, partnership, association, program or cooperative.

         7.        The term “identify,” when referring to a natural person, means to give the

  person’s full name, present or last known residential address, and present or last known place of

  employment. When referring to an entity, the term “identify” means to give the full business

  name and present or last known business address.

         8.        The term “identify,” when used in reference to a Communication or Meeting,

  means to identify all persons involved in such Communication or Meeting, to list all documents

  related to such Communication or Meeting (including all documents recording or summarizing

  such Communication or Meeting or documents tending to show that the Communication or

  Meeting occurred) and to state any actions known by you to have been taken as a result of such

  Communication or Meeting.

         9.        The term “identify,” when used in reference to a fact, means to set forth all

  matters explaining, concerning, causing, or contributing to the information sought in the

  Interrogatory.

         10.       “Concerning,” “relating to,” “referring to,” “regarding” or “with respect to”



                                                   2
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 4 of 32 PageID 9606



  means discussing, describing, reflecting, dealing with, pertaining to, analyzing, evaluating,

  estimating, embodying, identifying, constituting, containing, mentioning, stating, evidencing,

  studying, surveying, projecting, assessing, recording, summarizing, criticizing, reporting,

  commenting or otherwise involving, in whole or in part.

         11.     “You” or “your” means the responding Defendant, its predecessors, successors,

  subsidiaries, departments, divisions, affiliates, locations or programs in the United States,

  including entities which the responding Defendant manages or controls, together with all present

  and former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by the responding Defendant to be acting in whole or in

  part on behalf of the responding Defendant.

         12.     “Southeast Milk, Inc.” or “SMI” means Southeast Milk, Inc., its predecessors,

  successors, subsidiaries, departments, divisions, affiliates, or locations in the United States,

  including entities which SMI manages or controls, together with all present and former directors,

  officers, partners, members, employees, agents, attorneys, investigators, representatives, or other

  persons known by SMI to be acting in whole or in part on behalf of SMI. SMI shall include, but

  not be limited to, Gufstafson’s Dairy, Sunshine State Dairy and Sunshine Dairy.

         13.     “National Milk Producers Federation” or “NMPF” means National Milk

  Producers Federation, its predecessors, successors, subsidiaries, departments, divisions,

  affiliates, locations or programs in the United States, including entities which NMPF manages or

  controls, together with all present and former directors, officers, partners, members, employees,

  agents, attorneys, investigators, representatives, or other persons known by NMPF to be acting in

  whole or in part on behalf of NMPF.

         14.     “Cooperatives Working Together” or “CWT” means Cooperatives Working



                                                  3
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 5 of 32 PageID 9607



  Together, its predecessors, successors, subsidiaries, departments, divisions, affiliates, locations

  or programs in the United States, including entities which CWT manages or controls, together

  with all present and former directors, officers, partners, members, employees, agents, attorneys,

  investigators, representatives, or other persons known by CWT to be acting in whole or in part

  on behalf of CWT. For purposes of these Interrogatories, CWT shall exclude matters exclusively

  regarding the Export Assistance Program such that the Export Assistance Program is not

  intended, standing entirely alone, to be responsive.

         15.     “Dairy Farmers of America, Inc.” or “DFA” means Dairy Farmers of America,

  Inc., its predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in

  the United States, including entities which DFA manages or controls, together with all present

  and former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by DFA to be acting in whole or in part on behalf of

  DFA.

         16.     “Land O’Lakes, Inc.” or “Land O’Lakes” means Land O’Lakes, Inc., its

  predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

  States, including entities which Land O’Lakes manages or controls, together with all present and

  former directors, officers, partners, members, employees, agents, attorneys, investigators,

  representatives, or other persons known by Land O’Lakes to be acting in whole or in part on

  behalf of Land O’Lakes.

         17.     “Dairylea Cooperative Inc.” or “Dairylea” means Dairylea Cooperative Inc., its

  predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

  States, including entities which Dairylea manages or controls, together with all present and

  former directors, officers, partners, members, employees, agents, attorneys, investigators,



                                                   4
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 6 of 32 PageID 9608



  representatives, or other persons known by Dairylea to be acting in whole or in part on behalf of

  Dairylea.

          18.      “Agri-Mark, Inc.” or “Agri-Mark” means Agri-Mark, Inc., its predecessors,

  successors, subsidiaries, departments, divisions, affiliates or locations in the United States,

  including entities which Agri-Mark manages or controls, together with all present and former

  directors,    officers,   partners,   members,   employees,   agents,   attorneys,   investigators,

  representatives, or other persons known by Agri-Mark to be acting in whole or in part on behalf

  of Agri-Mark.

          19.      The term “Milk Product” shall mean raw farm milk as well as fluid milk (whole

  milk, 2% milk, 1% milk and skim milk) and other fresh milk products, including without

  limitation cream, half & half, yogurt, cottage cheese, cream cheese, sour cream, butter, cheese

  and ice cream.

          20.      A “dairy cow” shall mean a milking cow, dry cow or bred heifer.

          21.      The term “BST-free” shall mean Milk Products that you describe, offer, produce,

  sell, advertise or market as being produced from milk drawn from dairy cows that are not treated

  with bovine somatotropin or recombinant bovine growth hormone, sometimes also referred to as

  rBST or rBGH, respectively (or as artificial growth hormones).

          22.      The “dairy industry” shall mean persons that produce, asSMIble, bottle or sell

  Milk Products in the United States, or such other meaning as you may from time to time use in

  the ordinary course of your business.

          23.      The term “Herd Retirement Program” refers to a program or effort developed,

  sponsored, implemented or funded in whole or in part by NMPF, CWT or other Defendants by

  which dairy cows were removed from production through retirement or otherwise, including the



                                                   5
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 7 of 32 PageID 9609



  ten herd retirements implemented by CWT during the Relevant Time Period.

         24.     The “United States Congress” shall mean members, committees, subcommittees,

  employees, offices or agencies of the United States Congress, as well as registered lobbyists. A

  “State Legislature” shall mean members, committees, subcommittees, employees, offices or

  agencies of a legislative body of one of the fifty United States (for example, the Florida

  Legislature), as well as registered lobbyists.

         25.     “USDA” shall mean the United States Department of Agriculture, the Agriculture

  Secretary, and employees, offices or agencies of the United States Department of Agriculture, as

  well as registered lobbyists. A “State Department of Agriculture” shall mean a State Agriculture

  Secretary, and employees, offices or agencies of a State Department of Agriculture (for example,

  the Florida Department of Agriculture and Consumer Services), as well registered lobbyists.

                                           INSTRUCTIONS

         1.      In addition to all requirements set forth in the Federal Rules of Civil Procedure,

  which Plaintiffs incorporate herein, the following instructions apply to each of the Interrogatories

  set forth below, and are deemed to be incorporated in each of these Interrogatories.

         2.      Defined terms apply without regard to capitalization.

         3.      Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, these

  Interrogatories are continuing in nature so that if you subsequently discover or obtain possession,

  custody or control of information previously requested or required to be produced, you shall

  promptly make such information available. Each supplemental response shall be served on

  Plaintiffs no later than thirty (30) days after the discovery of the further information, and in no

  event shall a supplemental response be served later than thirty days before the first day of trial,

  absent leave of court.



                                                   6
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 8 of 32 PageID 9610



         4.      You should construe these Interrogatories as follows:

                 a. the conjunctions “and” and “or” should be read either disjunctively or
                    conjunctively to bring within the scope of the Interrogatory all information
                    that might otherwise be construed to be outside its scope; and
                 b. the present tense of a verb includes its past tense and vice versa.

         5.      These Interrogatories require that you produce all responsive information without

  regard to when the information was generated, discovered or prepared.

         6.      Produce all responsive information in your possession, custody or control whether

  such information is possessed directly by you or by others from whom you can obtain the

  information.

         7.      Each Interrogatory must be answered separately and fully in writing under oath,

  unless it is objected to, in whole or in part. The answers to these Interrogatories are to be signed

  by all persons making them and the objections signed by the attorney making them.

         8.      If you object to a part of these Interrogatories: (a) state each objection in sufficient

  detail to permit the Court to determine the validity of the objection; and (b) produce all

  responsive information to which your objection does not apply. If you claim the attorney-client

  privilege or any other privilege or work-product protection for any requested information, the

  particular privilege or protection invoked shall be clearly stated. Pursuant to Rule 26, you must

  provide a statement of the claim of privilege and all facts relied on in support of that claim,

  including the parties and dates involved, the relevant subject including the dates, authors,

  recipients, title and subject matter, and present location of any documents involved, and also

  identify the litigation in connection with which any asserted work product was prepared.

         9.      If an Interrogatory cannot be answered completely, it shall be answered to the

  extent possible. If you do not have personal knowledge sufficient to respond to an Interrogatory,

  you shall so state, but you shall make a reasonable and good faith effort to obtain the information

                                                    7
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 9 of 32 PageID 9611



  by inquiry to other persons.

         10.      If you claim that a part of these Interrogatories is vague or ambiguous, identify

  the specific language you consider vague or ambiguous and state the interpretation of the

  language in question you used to frame your response.

         11.      If you elect to answer an Interrogatory by specifying or producing business

  records pursuant to Federal Rule of Civil Procedure 33(d), state the Interrogatories to which the

  records are responsive. For production, label the records with control or Bates numbers, and (a)

  produce the records as they are kept in the ordinary course of business, or (b) organize and label

  the records to correspond with the Interrogatory. For all records specified or produced pursuant

  to Rule 33(d), identify the person certifying the records as business records.

         12.      Identify, separately for each Interrogatory, all persons that furnished information

  provided in your responses to these Interrogatories.

                                        INTERROGATORIES

     1. Identify each witness from Paragraph A(15) of your Amended Rule 26 Disclosure dated

         March 22, 2018, that you intend to call at the trial of this matter.

     2. For each witness identified in response to No. 1 above, please provide:

               a. The witness’ last known address and telephone number;

               b. Whether counsel for one of the Defendants will be representing the witness, and if

                  so, whether counsel will accept service of a document and deposition subpoena;

               c. Whether the witness is currently engaged in dairy farming, and if not, the last date

                  that the witness was engaged in dairy farming;

               d. The form of entity or entities that the witness used to conduct his/her dairy

                  farming business, i.e., sole proprietorship, corporation, limited liability company,



                                                    8
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 10 of 32 PageID 9612



                general or limited partnership, etc., and the name of that entity, state of

                incorporation or registration, and dates of incorporation or registration, including

                without limitation, the last effective date for the entity and the last known address

                and telephone number for the entity;

            e. The name of each bank, credit union or other financing source that the witness’

                dairy farming business used from 2003 until 2013;

            f. State whether the witness is being or has been compensated or remunerated in any

                way by any Defendant from 2003 to the present, including without limitation, in

                connection with his or her potential testimony, oral or written, in this matter, and

                if so, the amount and form of that compensation or remuneration.

     3. Identify each witness from Paragraph A(14) of your Amended Rule 26 Disclosure dated

        March 22, 2018, that you intend to call at the trial of this matter.

     4. For each witness identified in response to No. 3 above, please provide:

            a. The witness’ last known address and telephone number;

            b. Whether counsel for one of the Defendants will be representing the witness and if

                so, whether counsel will accept service of a document and deposition subpoena;

            c. Identify any statements made by the witness about Cooperatives Working

                Together;

            d. Identify any statements made by the witness about the CWT Herd Retirement

                Program;

            e. Identify any statements made by the witness about the Capper-Volstead Act

                and/or Capper-Volstead immunity;




                                                   9
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 11 of 32 PageID 9613



             f. For each statement identified in response to subparts c-e, identify the date of the

                statement and the medium by which the statement was recorded;

             g. State whether the witness is being or has been compensated or remunerated in any

                way by any Defendant from 2003 to the present, including without limitation, in

                connection with his or her potential testimony, oral or written, in this matter, and

                if so, the amount and form of that compensation or remuneration.

   Dated: October 12, 2018


                                              /s/ H. Timothy Gillis
                                              H. Timothy Gillis, Trial Counsel
                                              Florida Bar No. 133876
                                              Jeffrey S. York
                                              Florida Bar No. 987069
                                              Shutts & Bowen LLP
                                              1022 Park Street, Suite 308
                                              Jacksonville, FL 32204
                                              Phone: (904) 899-9926
                                              Fax: (904) 899-9965
                                              tgillis@shutts.com
                                              jyork@shutts.com

                                              Patrick J. Ahern
                                              Ahern and Associates, P.C.
                                              8 South Michigan Avenue
                                              Suite 3600
                                              Chicago, IL 60603
                                              (312) 404-3760
                                              patrick.ahern@ahernandassociatespc.com
                                              (Admitted Pro Hac Vice)

                                              Attorneys for Plaintiffs Winn-Dixie
                                              Stores, Inc., and Bi-Lo Holdings, LLC




                                                 10
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 12 of 32 PageID 9614



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 12, 2018, I served the foregoing by email on

   counsel of record for all defendants.

                                            /s/ H. Timothy Gillis




                                              11
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 13 of 32 PageID 9615



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION

                                                         )
   Winn-Dixie Stores, Inc. and                           )
   Bi-Lo Holdings, LLC,                                  )
                                                         )
          Plaintiffs,                                    )
                                                         ) Case No. 3:15-cv-01143-BJD-PDB
   v.                                                    )
                                                         )
   Southeast Milk, Inc., et al.,                         )
                                                         )
          Defendants.                                    )
                                                         )

                     PLAINTIFFS’ SUPPLEMENTAL INTERROGATORIES
                    TO DEFENDANT DAIRY FARMERS OF AMERICA, INC.

           Plaintiffs Winn-Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings, LLC (“Bi-Lo”)

   (“Plaintiffs”), pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, request that

   Defendant Dairy Farmers of America, Inc. (“Defendant”) answer the following supplemental

   interrogatories (“Interrogatories”) under oath within seven (7) days of service.

                                            DEFINITIONS

           1.      “All” shall mean “each,” “any,” and “every.”

           2.      “Communication” means oral or written transmission or receipt of words or

   information, by all means, directly or indirectly, regardless of how or by whom the

   communication was initiated, including: (a) written statements by means such as letter,

   memorandum, e-mail, instant message or facsimile, and (b) oral statements by means such as

   face-to-face meetings or via telephone or computer. Communications with an entity include

   communications by or with its subsidiaries, divisions, subdivisions, affiliates, programs,

   predecessor and successor entities, partners, officers, directors, members, employees, agents,
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 14 of 32 PageID 9616



   legal counsel or other persons acting on its behalf.

          3.        The term “meeting” means any contemporaneous presence (whether face-to-face

   or via telephone or computer) of two or more persons for any purpose, whether planned or

   arranged, scheduled or not.

          4.        The term “employee” means a person currently or previously employed by or

   acting as the agent of another person.

          5.        The term “person” means a natural person or an entity.

          6.        The term “entity” means a business, legal or government entity such as a

   corporation, partnership, association, program or cooperative.

          7.        The term “identify,” when referring to a natural person, means to give the

   person’s full name, present or last known residential address, and present or last known place of

   employment. When referring to an entity, the term “identify” means to give the full business

   name and present or last known business address.

          8.        The term “identify,” when used in reference to a Communication or Meeting,

   means to identify all persons involved in such Communication or Meeting, to list all documents

   related to such Communication or Meeting (including all documents recording or summarizing

   such Communication or Meeting or documents tending to show that the Communication or

   Meeting occurred) and to state any actions known by you to have been taken as a result of such

   Communication or Meeting.

          9.        The term “identify,” when used in reference to a fact, means to set forth all

   matters explaining, concerning, causing, or contributing to the information sought in the

   Interrogatory.

          10.       “Concerning,” “relating to,” “referring to,” “regarding” or “with respect to”



                                                    2
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 15 of 32 PageID 9617



   means discussing, describing, reflecting, dealing with, pertaining to, analyzing, evaluating,

   estimating, embodying, identifying, constituting, containing, mentioning, stating, evidencing,

   studying, surveying, projecting, assessing, recording, summarizing, criticizing, reporting,

   commenting or otherwise involving, in whole or in part.

          11.     “You” or “your” means the responding Defendant, its predecessors, successors,

   subsidiaries, departments, divisions, affiliates, locations or programs in the United States,

   including entities which the responding Defendant manages or controls, together with all present

   and former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by the responding Defendant to be acting in whole or in

   part on behalf of the responding Defendant.

          12.     “Southeast Milk, Inc.” or “SMI” means Southeast Milk, Inc., its predecessors,

   successors, subsidiaries, departments, divisions, affiliates, or locations in the United States,

   including entities which SMI manages or controls, together with all present and former directors,

   officers, partners, members, employees, agents, attorneys, investigators, representatives, or other

   persons known by SMI to be acting in whole or in part on behalf of SMI. SMI shall include, but

   not be limited to, Gufstafson’s Dairy, Sunshine State Dairy and Sunshine Dairy.

          13.     “National Milk Producers Federation” or “NMPF” means National Milk

   Producers Federation, its predecessors, successors, subsidiaries, departments, divisions,

   affiliates, locations or programs in the United States, including entities which NMPF manages or

   controls, together with all present and former directors, officers, partners, members, employees,

   agents, attorneys, investigators, representatives, or other persons known by NMPF to be acting in

   whole or in part on behalf of NMPF.

          14.     “Cooperatives Working Together” or “CWT” means Cooperatives Working



                                                   3
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 16 of 32 PageID 9618



   Together, its predecessors, successors, subsidiaries, departments, divisions, affiliates, locations

   or programs in the United States, including entities which CWT manages or controls, together

   with all present and former directors, officers, partners, members, employees, agents, attorneys,

   investigators, representatives, or other persons known by CWT to be acting in whole or in part

   on behalf of CWT. For purposes of these Interrogatories, CWT shall exclude matters exclusively

   regarding the Export Assistance Program such that the Export Assistance Program is not

   intended, standing entirely alone, to be responsive.

          15.     “Dairy Farmers of America, Inc.” or “DFA” means Dairy Farmers of America,

   Inc., its predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in

   the United States, including entities which DFA manages or controls, together with all present

   and former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by DFA to be acting in whole or in part on behalf of

   DFA.

          16.     “Land O’Lakes, Inc.” or “Land O’Lakes” means Land O’Lakes, Inc., its

   predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

   States, including entities which Land O’Lakes manages or controls, together with all present and

   former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by Land O’Lakes to be acting in whole or in part on

   behalf of Land O’Lakes.

          17.     “Dairylea Cooperative Inc.” or “Dairylea” means Dairylea Cooperative Inc., its

   predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

   States, including entities which Dairylea manages or controls, together with all present and

   former directors, officers, partners, members, employees, agents, attorneys, investigators,



                                                    4
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 17 of 32 PageID 9619



   representatives, or other persons known by Dairylea to be acting in whole or in part on behalf of

   Dairylea.

           18.      “Agri-Mark, Inc.” or “Agri-Mark” means Agri-Mark, Inc., its predecessors,

   successors, subsidiaries, departments, divisions, affiliates or locations in the United States,

   including entities which Agri-Mark manages or controls, together with all present and former

   directors,    officers,   partners,   members,   employees,   agents,   attorneys,   investigators,

   representatives, or other persons known by Agri-Mark to be acting in whole or in part on behalf

   of Agri-Mark.

           19.      The term “Milk Product” shall mean raw farm milk as well as fluid milk (whole

   milk, 2% milk, 1% milk and skim milk) and other fresh milk products, including without

   limitation cream, half & half, yogurt, cottage cheese, cream cheese, sour cream, butter, cheese

   and ice cream.

           20.      A “dairy cow” shall mean a milking cow, dry cow or bred heifer.

           21.      The term “BST-free” shall mean Milk Products that you describe, offer, produce,

   sell, advertise or market as being produced from milk drawn from dairy cows that are not treated

   with bovine somatotropin or recombinant bovine growth hormone, sometimes also referred to as

   rBST or rBGH, respectively (or as artificial growth hormones).

           22.      The “dairy industry” shall mean persons that produce, asSMIble, bottle or sell

   Milk Products in the United States, or such other meaning as you may from time to time use in

   the ordinary course of your business.

           23.      The term “Herd Retirement Program” refers to a program or effort developed,

   sponsored, implemented or funded in whole or in part by NMPF, CWT or other Defendants by

   which dairy cows were removed from production through retirement or otherwise, including the



                                                    5
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 18 of 32 PageID 9620



   ten herd retirements implemented by CWT during the Relevant Time Period.

          24.     The “United States Congress” shall mean members, committees, subcommittees,

   employees, offices or agencies of the United States Congress, as well as registered lobbyists. A

   “State Legislature” shall mean members, committees, subcommittees, employees, offices or

   agencies of a legislative body of one of the fifty United States (for example, the Florida

   Legislature), as well as registered lobbyists.

          25.     “USDA” shall mean the United States Department of Agriculture, the Agriculture

   Secretary, and employees, offices or agencies of the United States Department of Agriculture, as

   well as registered lobbyists. A “State Department of Agriculture” shall mean a State Agriculture

   Secretary, and employees, offices or agencies of a State Department of Agriculture (for example,

   the Florida Department of Agriculture and Consumer Services), as well registered lobbyists.

                                            INSTRUCTIONS

          1.      In addition to all requirements set forth in the Federal Rules of Civil Procedure,

   which Plaintiffs incorporate herein, the following instructions apply to each of the Interrogatories

   set forth below, and are deemed to be incorporated in each of these Interrogatories.

          2.      Defined terms apply without regard to capitalization.

          3.      Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, these

   Interrogatories are continuing in nature so that if you subsequently discover or obtain possession,

   custody or control of information previously requested or required to be produced, you shall

   promptly make such information available. Each supplemental response shall be served on

   Plaintiffs no later than thirty (30) days after the discovery of the further information, and in no

   event shall a supplemental response be served later than thirty days before the first day of trial,

   absent leave of court.



                                                    6
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 19 of 32 PageID 9621



          4.      You should construe these Interrogatories as follows:

                  a. the conjunctions “and” and “or” should be read either disjunctively or
                     conjunctively to bring within the scope of the Interrogatory all information
                     that might otherwise be construed to be outside its scope; and
                  b. the present tense of a verb includes its past tense and vice versa.

          5.      These Interrogatories require that you produce all responsive information without

   regard to when the information was generated, discovered or prepared.

          6.      Produce all responsive information in your possession, custody or control whether

   such information is possessed directly by you or by others from whom you can obtain the

   information.

          7.      Each Interrogatory must be answered separately and fully in writing under oath,

   unless it is objected to, in whole or in part. The answers to these Interrogatories are to be signed

   by all persons making them and the objections signed by the attorney making them.

          8.      If you object to a part of these Interrogatories: (a) state each objection in sufficient

   detail to permit the Court to determine the validity of the objection; and (b) produce all

   responsive information to which your objection does not apply. If you claim the attorney-client

   privilege or any other privilege or work-product protection for any requested information, the

   particular privilege or protection invoked shall be clearly stated. Pursuant to Rule 26, you must

   provide a statement of the claim of privilege and all facts relied on in support of that claim,

   including the parties and dates involved, the relevant subject including the dates, authors,

   recipients, title and subject matter, and present location of any documents involved, and also

   identify the litigation in connection with which any asserted work product was prepared.

          9.      If an Interrogatory cannot be answered completely, it shall be answered to the

   extent possible. If you do not have personal knowledge sufficient to respond to an Interrogatory,

   you shall so state, but you shall make a reasonable and good faith effort to obtain the information

                                                     7
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 20 of 32 PageID 9622



   by inquiry to other persons.

          10.      If you claim that a part of these Interrogatories is vague or ambiguous, identify

   the specific language you consider vague or ambiguous and state the interpretation of the

   language in question you used to frame your response.

          11.      If you elect to answer an Interrogatory by specifying or producing business

   records pursuant to Federal Rule of Civil Procedure 33(d), state the Interrogatories to which the

   records are responsive. For production, label the records with control or Bates numbers, and (a)

   produce the records as they are kept in the ordinary course of business, or (b) organize and label

   the records to correspond with the Interrogatory. For all records specified or produced pursuant

   to Rule 33(d), identify the person certifying the records as business records.

          12.      Identify, separately for each Interrogatory, all persons that furnished information

   provided in your responses to these Interrogatories.

                                         INTERROGATORIES

      1. Identify each witness from Paragraph 4(h) of your Amended Rule 26 Disclosure dated

          March 23, 2018, that you intend to call at the trial of this matter.

      2. For each witness identified in response to No. 1 above, please provide:

                a. The witness’ last known address and telephone number;

                b. Whether counsel for one of the Defendants will be representing the witness, and if

                   so, whether counsel will accept service of a document and deposition subpoena;

                c. Whether the witness is currently engaged in dairy farming, and if not, the last date

                   that the witness was engaged in dairy farming;

                d. The form of entity or entities that the witness used to conduct his/her dairy

                   farming business, i.e., sole proprietorship, corporation, limited liability company,



                                                     8
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 21 of 32 PageID 9623



                general or limited partnership, etc., and the name of that entity, state of

                incorporation or registration, and dates of incorporation or registration, including

                without limitation, the last effective date for the entity and the last known address

                and telephone number for the entity;

             e. The name of each bank, credit union or other financing source that the witness’

                dairy farming business used from 2003 until 2013;

             f. State whether the witness is being compensated or remunerated in any way in

                connection with his or her potential testimony, oral or written, in this matter, and

                if so, the amount and form of that compensation or remuneration.

   Dated: October 12, 2018


                                              /s/ H. Timothy Gillis
                                              H. Timothy Gillis, Trial Counsel
                                              Florida Bar No. 133876
                                              Jeffrey S. York
                                              Florida Bar No. 987069
                                              Shutts & Bowen LLP
                                              1022 Park Street, Suite 308
                                              Jacksonville, FL 32204
                                              Phone: (904) 899-9926
                                              Fax: (904) 899-9965
                                              tgillis@shutts.com
                                              jyork@shutts.com

                                              Patrick J. Ahern
                                              Ahern and Associates, P.C.
                                              8 South Michigan Avenue
                                              Suite 3600
                                              Chicago, IL 60603
                                              (312) 404-3760
                                              patrick.ahern@ahernandassociatespc.com
                                              (Admitted Pro Hac Vice)

                                              Attorneys for Plaintiffs Winn-Dixie
                                              Stores, Inc., and Bi-Lo Holdings, LLC


                                                  9
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 22 of 32 PageID 9624



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 12, 2018, I served the foregoing by email on

   counsel of record for all defendants.

                                            /s/ H. Timothy Gillis




                                              10
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 23 of 32 PageID 9625



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION

                                                         )
   Winn-Dixie Stores, Inc. and                           )
   Bi-Lo Holdings, LLC,                                  )
                                                         )
          Plaintiffs,                                    )
                                                         ) Case No. 3:15-cv-01143-BJD-PDB
   v.                                                    )
                                                         )
   Southeast Milk, Inc., et al.,                         )
                                                         )
          Defendants.                                    )
                                                         )

                        PLAINTIFFS’ SUPPLEMENTAL INTERROGATORIES
                               TO DEFENDANT AGRI-MARK, INC.

           Plaintiffs Winn-Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings, LLC (“Bi-Lo”)

   (“Plaintiffs”), pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, request that

   Defendant Agri-Mark, Inc. (“Defendant”) answer the following supplemental interrogatories

   (“Interrogatories”) under oath within seven (7) days of service.

                                            DEFINITIONS

           1.      “All” shall mean “each,” “any,” and “every.”

           2.      “Communication” means oral or written transmission or receipt of words or

   information, by all means, directly or indirectly, regardless of how or by whom the

   communication was initiated, including: (a) written statements by means such as letter,

   memorandum, e-mail, instant message or facsimile, and (b) oral statements by means such as

   face-to-face meetings or via telephone or computer. Communications with an entity include

   communications by or with its subsidiaries, divisions, subdivisions, affiliates, programs,

   predecessor and successor entities, partners, officers, directors, members, employees, agents,
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 24 of 32 PageID 9626



   legal counsel or other persons acting on its behalf.

          3.        The term “meeting” means any contemporaneous presence (whether face-to-face

   or via telephone or computer) of two or more persons for any purpose, whether planned or

   arranged, scheduled or not.

          4.        The term “employee” means a person currently or previously employed by or

   acting as the agent of another person.

          5.        The term “person” means a natural person or an entity.

          6.        The term “entity” means a business, legal or government entity such as a

   corporation, partnership, association, program or cooperative.

          7.        The term “identify,” when referring to a natural person, means to give the

   person’s full name, present or last known residential address, and present or last known place of

   employment. When referring to an entity, the term “identify” means to give the full business

   name and present or last known business address.

          8.        The term “identify,” when used in reference to a Communication or Meeting,

   means to identify all persons involved in such Communication or Meeting, to list all documents

   related to such Communication or Meeting (including all documents recording or summarizing

   such Communication or Meeting or documents tending to show that the Communication or

   Meeting occurred) and to state any actions known by you to have been taken as a result of such

   Communication or Meeting.

          9.        The term “identify,” when used in reference to a fact, means to set forth all

   matters explaining, concerning, causing, or contributing to the information sought in the

   Interrogatory.

          10.       “Concerning,” “relating to,” “referring to,” “regarding” or “with respect to”



                                                    2
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 25 of 32 PageID 9627



   means discussing, describing, reflecting, dealing with, pertaining to, analyzing, evaluating,

   estimating, embodying, identifying, constituting, containing, mentioning, stating, evidencing,

   studying, surveying, projecting, assessing, recording, summarizing, criticizing, reporting,

   commenting or otherwise involving, in whole or in part.

          11.     “You” or “your” means the responding Defendant, its predecessors, successors,

   subsidiaries, departments, divisions, affiliates, locations or programs in the United States,

   including entities which the responding Defendant manages or controls, together with all present

   and former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by the responding Defendant to be acting in whole or in

   part on behalf of the responding Defendant.

          12.     “Southeast Milk, Inc.” or “SMI” means Southeast Milk, Inc., its predecessors,

   successors, subsidiaries, departments, divisions, affiliates, or locations in the United States,

   including entities which SMI manages or controls, together with all present and former directors,

   officers, partners, members, employees, agents, attorneys, investigators, representatives, or other

   persons known by SMI to be acting in whole or in part on behalf of SMI. SMI shall include, but

   not be limited to, Gufstafson’s Dairy, Sunshine State Dairy and Sunshine Dairy.

          13.     “National Milk Producers Federation” or “NMPF” means National Milk

   Producers Federation, its predecessors, successors, subsidiaries, departments, divisions,

   affiliates, locations or programs in the United States, including entities which NMPF manages or

   controls, together with all present and former directors, officers, partners, members, employees,

   agents, attorneys, investigators, representatives, or other persons known by NMPF to be acting in

   whole or in part on behalf of NMPF.

          14.     “Cooperatives Working Together” or “CWT” means Cooperatives Working



                                                   3
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 26 of 32 PageID 9628



   Together, its predecessors, successors, subsidiaries, departments, divisions, affiliates, locations

   or programs in the United States, including entities which CWT manages or controls, together

   with all present and former directors, officers, partners, members, employees, agents, attorneys,

   investigators, representatives, or other persons known by CWT to be acting in whole or in part

   on behalf of CWT. For purposes of these Interrogatories, CWT shall exclude matters exclusively

   regarding the Export Assistance Program such that the Export Assistance Program is not

   intended, standing entirely alone, to be responsive.

          15.     “Dairy Farmers of America, Inc.” or “DFA” means Dairy Farmers of America,

   Inc., its predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in

   the United States, including entities which DFA manages or controls, together with all present

   and former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by DFA to be acting in whole or in part on behalf of

   DFA.

          16.     “Land O’Lakes, Inc.” or “Land O’Lakes” means Land O’Lakes, Inc., its

   predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

   States, including entities which Land O’Lakes manages or controls, together with all present and

   former directors, officers, partners, members, employees, agents, attorneys, investigators,

   representatives, or other persons known by Land O’Lakes to be acting in whole or in part on

   behalf of Land O’Lakes.

          17.     “Dairylea Cooperative Inc.” or “Dairylea” means Dairylea Cooperative Inc., its

   predecessors, successors, subsidiaries, departments, divisions, affiliates or locations in the United

   States, including entities which Dairylea manages or controls, together with all present and

   former directors, officers, partners, members, employees, agents, attorneys, investigators,



                                                    4
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 27 of 32 PageID 9629



   representatives, or other persons known by Dairylea to be acting in whole or in part on behalf of

   Dairylea.

           18.      “Agri-Mark, Inc.” or “Agri-Mark” means Agri-Mark, Inc., its predecessors,

   successors, subsidiaries, departments, divisions, affiliates or locations in the United States,

   including entities which Agri-Mark manages or controls, together with all present and former

   directors,    officers,   partners,   members,   employees,   agents,   attorneys,   investigators,

   representatives, or other persons known by Agri-Mark to be acting in whole or in part on behalf

   of Agri-Mark.

           19.      The term “Milk Product” shall mean raw farm milk as well as fluid milk (whole

   milk, 2% milk, 1% milk and skim milk) and other fresh milk products, including without

   limitation cream, half & half, yogurt, cottage cheese, cream cheese, sour cream, butter, cheese

   and ice cream.

           20.      A “dairy cow” shall mean a milking cow, dry cow or bred heifer.

           21.      The term “BST-free” shall mean Milk Products that you describe, offer, produce,

   sell, advertise or market as being produced from milk drawn from dairy cows that are not treated

   with bovine somatotropin or recombinant bovine growth hormone, sometimes also referred to as

   rBST or rBGH, respectively (or as artificial growth hormones).

           22.      The “dairy industry” shall mean persons that produce, asSMIble, bottle or sell

   Milk Products in the United States, or such other meaning as you may from time to time use in

   the ordinary course of your business.

           23.      The term “Herd Retirement Program” refers to a program or effort developed,

   sponsored, implemented or funded in whole or in part by NMPF, CWT or other Defendants by

   which dairy cows were removed from production through retirement or otherwise, including the



                                                    5
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 28 of 32 PageID 9630



   ten herd retirements implemented by CWT during the Relevant Time Period.

          24.     The “United States Congress” shall mean members, committees, subcommittees,

   employees, offices or agencies of the United States Congress, as well as registered lobbyists. A

   “State Legislature” shall mean members, committees, subcommittees, employees, offices or

   agencies of a legislative body of one of the fifty United States (for example, the Florida

   Legislature), as well as registered lobbyists.

          25.     “USDA” shall mean the United States Department of Agriculture, the Agriculture

   Secretary, and employees, offices or agencies of the United States Department of Agriculture, as

   well as registered lobbyists. A “State Department of Agriculture” shall mean a State Agriculture

   Secretary, and employees, offices or agencies of a State Department of Agriculture (for example,

   the Florida Department of Agriculture and Consumer Services), as well registered lobbyists.

                                            INSTRUCTIONS

          1.      In addition to all requirements set forth in the Federal Rules of Civil Procedure,

   which Plaintiffs incorporate herein, the following instructions apply to each of the Interrogatories

   set forth below, and are deemed to be incorporated in each of these Interrogatories.

          2.      Defined terms apply without regard to capitalization.

          3.      Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, these

   Interrogatories are continuing in nature so that if you subsequently discover or obtain possession,

   custody or control of information previously requested or required to be produced, you shall

   promptly make such information available. Each supplemental response shall be served on

   Plaintiffs no later than thirty (30) days after the discovery of the further information, and in no

   event shall a supplemental response be served later than thirty days before the first day of trial,

   absent leave of court.



                                                    6
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 29 of 32 PageID 9631



          4.      You should construe these Interrogatories as follows:

                  a. the conjunctions “and” and “or” should be read either disjunctively or
                     conjunctively to bring within the scope of the Interrogatory all information
                     that might otherwise be construed to be outside its scope; and
                  b. the present tense of a verb includes its past tense and vice versa.

          5.      These Interrogatories require that you produce all responsive information without

   regard to when the information was generated, discovered or prepared.

          6.      Produce all responsive information in your possession, custody or control whether

   such information is possessed directly by you or by others from whom you can obtain the

   information.

          7.      Each Interrogatory must be answered separately and fully in writing under oath,

   unless it is objected to, in whole or in part. The answers to these Interrogatories are to be signed

   by all persons making them and the objections signed by the attorney making them.

          8.      If you object to a part of these Interrogatories: (a) state each objection in sufficient

   detail to permit the Court to determine the validity of the objection; and (b) produce all

   responsive information to which your objection does not apply. If you claim the attorney-client

   privilege or any other privilege or work-product protection for any requested information, the

   particular privilege or protection invoked shall be clearly stated. Pursuant to Rule 26, you must

   provide a statement of the claim of privilege and all facts relied on in support of that claim,

   including the parties and dates involved, the relevant subject including the dates, authors,

   recipients, title and subject matter, and present location of any documents involved, and also

   identify the litigation in connection with which any asserted work product was prepared.

          9.      If an Interrogatory cannot be answered completely, it shall be answered to the

   extent possible. If you do not have personal knowledge sufficient to respond to an Interrogatory,

   you shall so state, but you shall make a reasonable and good faith effort to obtain the information

                                                     7
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 30 of 32 PageID 9632



   by inquiry to other persons.

          10.      If you claim that a part of these Interrogatories is vague or ambiguous, identify

   the specific language you consider vague or ambiguous and state the interpretation of the

   language in question you used to frame your response.

          11.      If you elect to answer an Interrogatory by specifying or producing business

   records pursuant to Federal Rule of Civil Procedure 33(d), state the Interrogatories to which the

   records are responsive. For production, label the records with control or Bates numbers, and (a)

   produce the records as they are kept in the ordinary course of business, or (b) organize and label

   the records to correspond with the Interrogatory. For all records specified or produced pursuant

   to Rule 33(d), identify the person certifying the records as business records.

          12.      Identify, separately for each Interrogatory, all persons that furnished information

   provided in your responses to these Interrogatories.

                                         INTERROGATORIES

      1. Identify each witness from Paragraph i.III.3 of your Amended Rule 26 Disclosure dated

          March 26, 2018, that you intend to call at the trial of this matter.

      2. For each witness identified in response to No. 1 above, please provide:

                a. The witness’ last known address and telephone number;

                b. Whether counsel for one of the Defendants will be representing the witness, and if

                   so, whether counsel will accept service of a document and deposition subpoena;

                c. Whether the witness is currently engaged in dairy farming, and if not, the last date

                   that the witness was engaged in dairy farming;

                d. The form of entity or entities that the witness used to conduct his/her dairy

                   farming business, i.e., sole proprietorship, corporation, limited liability company,



                                                     8
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 31 of 32 PageID 9633



                general or limited partnership, etc., and the name of that entity, state of

                incorporation or registration, and dates of incorporation or registration, including

                without limitation, the last effective date for the entity and the last known address

                and telephone number for the entity;

             e. The name of each bank, credit union or other financing source that the witness’

                dairy farming business used from 2003 until 2013;

             f. State whether the witness is being or has been compensated or remunerated in any

                way by any Defendant from 2003 to the present, including without limitation, in

                connection with his or her potential testimony, oral or written, in this matter, and

                if so, the amount and form of that compensation or remuneration.



   Dated: October 12, 2018                    /s/ H. Timothy Gillis
                                              H. Timothy Gillis, Trial Counsel
                                              Florida Bar No. 133876
                                              Jeffrey S. York
                                              Florida Bar No. 987069
                                              Shutts & Bowen LLP
                                              1022 Park Street, Suite 308
                                              Jacksonville, FL 32204
                                              Phone: (904) 899-9926
                                              Fax: (904) 899-9965
                                              tgillis@shutts.com
                                              jyork@shutts.com

                                              Patrick J. Ahern
                                              Ahern and Associates, P.C.
                                              8 South Michigan Avenue
                                              Suite 3600
                                              Chicago, IL 60603
                                              (312) 404-3760
                                              patrick.ahern@ahernandassociatespc.com
                                              (Admitted Pro Hac Vice)

                                              Attorneys for Plaintiffs Winn-Dixie
                                              Stores, Inc., and Bi-Lo Holdings, LLC

                                                  9
Case 3:15-cv-01143-BJD-PDB Document 222-2 Filed 10/12/18 Page 32 of 32 PageID 9634




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 12, 2018, I served the foregoing by email on

   counsel of record for all defendants.

                                            /s/ H. Timothy Gillis




                                              10
